Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Applicant concedes Carbone effectively teaches element b of claim 1, but contends is deficient for teaching element a. The examiner respectfully disagrees. Element a requires “An item of furniture having an appearance suitable to be located near the door of a home”. While applicant’s remarks focus heavily on the item being located next to a front door of a home, the claims do not require any such feature. All element a requires is that it is an item of furniture, has an appearance suitable to be located near the door of a home. Interesting to the examiner, the applicant points out in their remarks paragraph [0024] of Carbone which says this thing could be an equipment bin / toy box, but argues this is sufficient to be considered furniture. This is contradicted by claim 2, which says the furniture may be amongst other things, a chest. The examiner does not believe that parsing the definitions of chest as a piece of furniture vs an equipment bin or toy box will yield anything worth considering, as either clearly qualify as a piece of furniture. The examiner will also point out that any reasonable definition of furniture must be considered for applying prior art, and while the applicant has made clear they don’t consider a refrigerator to be a piece of furniture, the examiner must insist it would qualify even though at this juncture it isn’t particularly important (the examiner notes the federal rule cited by the applicant isn’t applicable to patent law). The second feature of element a is an appearance suitable to be located near a door. This frankly, means anything, as what qualifies something as suitable in appearance to be placed next to a door is too subjective to be considered limiting in a way compliant with indefiniteness requirements. However, for the sake of argument, considering applicant’s apparent desire for this to be something… pretty… enough to be placed by a front door, the examiner would suggest either a sports bin or toy box would suffice. The examiner in his own personal experience has seen both near front doors of homes in the past. Again, the claims don’t require any such article is placed next to a front door, only that its appearance is suitable to be placed near a door. 
Similar to the arguments above, applicant concedes Shatalov effectively teaches element b of claim 1, but contends is deficient for teaching element a. The examiner respectfully disagrees. Applicants remarks on this section do not add anything particular compared to their arguments against Carbone, except perhaps to point out Shatalov envisions food storage units in addition to a refrigerator. Shatalov is replete with figures and descriptions demonstrating things that can considered pieces of furniture with appearances suitable to be located near a door, with a general cooler sufficing in particular as its equivalent to a chest/bin/box.
Applicant argues that the reason for combining the references for the purposes of obvious is not sufficient. The examiner respectfully disagrees. These arguments appear to stem from misconstruing the basis of rejection, as applicants argue that both Carbone and Shatalov would require modifications to be furniture and placed near a door. Both references, as demonstrated by the examiner, disclose pieces of furniture suitable in appearance to be placed near a door (again, the claims make no requirement they actually are placed near a door). Consequently, these arguments are moot as they are not directed to the basis of the rejection. The applicant does argue specifically for claims 2-3, 10,16 though in a manner worth addressing. These claims require the piece of furniture be specific pieces of furniture, with facias of certain materials. The examiner has already established that both references teach a chest, relevant to claims 2,16. With regard to the facia, the citations provided by the examiner address a general state of teaching from which a person of ordinary skill in the art is plenty enabled and motivated to take the final step. Paragraph [0231] states a cover can be decorative, which is notable in terms of the bin/toy box of [0024]. The articles of furniture the applicant claims can clearly be made of any suitable material, and to any degree of decoration desired. The rationale to modify the references is in line with this, as KSR specifies taking a known technique to improve a device in a similar way is obvious. What the applicant claims is a piece of furniture as simple as a box, and any person can make a box of any material they desire suitable to the task. Decorative boxes have existed throughout human history. Further, the examiner provided additional motivations for modification, including the case law that mere cosmetic differences are held to be ordinary skill in the art. The applicant does not argue against the validity of any of these, and thus cannot persuasively argue they are deficient.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carbone US 20170246333 A1.


Regarding Claim(s) 1, Carbone teaches:   An article of manufacture comprising (a) An item of furniture having an appearance suitable to be located near the door of a home, and (b) integrated within the item of furniture, a disinfection chamber suitable for disinfecting home-delivery packages. (Carbone Abstract,[0231],[0280]-[0284])

Regarding Claim(s) 11, Carbone teaches: wherein the disinfection chamber further comprises: (a) An air inlet; (b) An air pump connected to the air inlet; (c) An ozone generator connected to the air pump and to the disinfection chamber, such that air moves from the air inlet through the ozone generator and then into the disinfection chamber; (d) One or more power sources to power the air pump and the ozone generator; and (e) One or more control mechanisms wired to control the air pump and the ozone generator by completing or interrupting the circuits from the power source(s) to the ozone generator and air pump. (Carbone [0158]-[0162])

Regarding Claim(s) 12, Carbone teaches: wherein the disinfection chamber further comprises an internal lining of ozone resistant material. (Carbone [0233],[0280]-[0284] – e.g. aluminum)

Regarding Claim(s) 13, Carbone teaches: wherein the disinfection chamber further comprises an air outlet having ozone-removing material. (Carbone [0027],[0037],[0280]-[0284])




Claim(s) 1,4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shatalov US 20170368215 A1.

Regarding Claim(s) 1, Shatalov teaches:   An article of manufacture comprising (a) An item of furniture having an appearance suitable to be located near the door of a home, and (b) integrated within the item of furniture, a disinfection chamber suitable for disinfecting home-delivery packages. (Shatalov Abstract,[0008],[0084],[0109],[0158])

Regarding Claim(s) 4, Shatalov teaches: wherein the disinfection chamber further comprises (a) one or more light sources that emit ultraviolet light and are positioned to illuminate the items to be disinfected; (b) one or more power sources wired to provide power to the light sources; and (c) one or more control mechanisms wired to control the emission of light from the light source by completing or interrupting the circuit between the light sources and the power source. (Shatalov Abstract,[0008],[0084],[0109],[0138],[0158])

Regarding Claim(s) 5, Shatalov teaches: wherein the disinfection chamber further comprising an internal lining of ultraviolet reflective material. (Shatalov [0013],[0158])

Regarding Claim(s) 6, Shatalov teaches: wherein the disinfection chamber further comprises at least one support to hold items that are disinfected above the floor of the disinfection chamber and allow light to reach the bottom of the items. (Shatalov [0109],[0158])

Regarding Claim(s) 7, Shatalov teaches: wherein the disinfection chamber further comprises a ventilation system to control temperature in the disinfection chamber. (Shatalov [0122],[0158])



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3,14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbone US 20170246333 A1.

Regarding Claim(s) 2-3,14-16 Carbone does not state the following features explicitly, but does provide an adequate amount of detail for a person of ordinary skill in the art to arrive at the following features: wherein the item of furniture is a bench, cabinet, desk, chest or sideboard.
wherein the front-facing external surfaces of the item of furniture comprise finished wood, wood 
wherein the disinfection chamber has an internal height, width and depth of at least 30 cm. 
wherein at least one dimension among the height, width and depth of the disinfection chamber is at least 60 cm. 
wherein the item of furniture is a bench, cabinet, desk, chest or sideboard the item is a bench, cabinet desk, chest or sideboard and the external front-facing surfaces of the furniture comprise finished wood, wood laminate, wood veneer, wicker, marble, quartz and/or ceramic surfaces. (Carbone [0022],[0158],[0231], [0280]-[0284])
	While Carbone may not explicitly recite the above, it would have been obvious to one of ordinary skill in the art to construct a devices with the various shapes, sizes, coverings, or incorporate a sanitizing device into ordinary household furniture/items because Carbone makes it clear that any suitable size, shape, design, etc. is envisioned. [0158] “Container 32 can have any other suitable size, shape and/or environment housed within container 32.” [0231] “The cover can be protective (e.g., to provide additional shield of the UV light) or decorative.” Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) The modification of the shape, size, design, etc. of a container is a well known prior art feature/method. Further, mere cosmetic/preferred differences in a device is generally accepted as ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Finally, elements that amount to minor variations that themselves hold no criticality over the prior art should additionally be considered obvious absent evidence to the contrary. (Carbone [0022],[0158],[0231], [0280]-[0284])



Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shatalov US 20170368215 A1.

Regarding Claim(s) 8-10, Shatalov does not state the following features explicitly, but does provide an adequate amount of detail for a person of ordinary skill in the art to arrive at the following features: wherein the disinfection chamber has an internal height, width and depth of at least 30 cm.
wherein at least one dimension among the height, width and depth of the disinfection chamber is at least 60 cm.
wherein the item of furniture is a bench, cabinet, desk, chest or sideboard and the external front-facing surfaces of the furniture comprise finished wood, wood laminate, wood veneer, wicker, marble, quartz and/or ceramic surfaces. (Shatalov Abstract,[0008],[0084],[0109],[0138],[0158])
	While Shatalov may not explicitly recite the above, it would have been obvious to one of ordinary skill in the art to construct a devices with the various shapes, sizes, coverings, or incorporate a sanitizing device into ordinary household furniture/items because Carbone makes it clear that any suitable size, shape, design, etc. is envisioned. [0084] “As described herein, embodiments can be implemented as part of any of various types of storage systems. FIGS. 4A-4H show illustrative storage devices for use with an ultraviolet radiation system 10 (FIG. 1) according to embodiments. For example, the storage device can be a refrigerator and/or freezer (FIG. 4A) for storing a plurality of food items. Alternatively, the storage device can be a container for biological objects (FIG. 4B). The storage device can be a cooler (FIG. 4C), a backpack (FIG. 4D), a food container (FIG. 4E), a plastic bag (FIG. 4F), a lunchbox (FIG. 4G), a pantry (FIG. 4H, e.g., a shelf in the pantry), and/or the like. In each case, an embodiment of the system 10 can be implemented in conjunction therewith using any solution. To this extent, it is understood that embodiments of the system 10 can vary significantly in the number of devices, the size of the devices, the power requirements for the system, and/or the like. Regardless, it is understood that these are only exemplary storage devices and that the system 10 may be applicable to other storage devices not specifically mentioned herein.” Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) The modification of the shape, size, design, etc. of a container is a well known prior art feature/method. Further, mere cosmetic/preferred differences in a device is generally accepted as ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Finally, elements that amount to minor variations that themselves hold no criticality over the prior art should additionally be considered obvious absent evidence to the contrary. (Shatalov Abstract,[0008],[0084],[0109],[0138],[0158])



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881